DEITS, P. J.,
dissenting.
The majority holds that the trial court erred in concluding that child was within the jurisdiction of the juvenile court. I believe that the trial court’s finding of jurisdiction was correct and, accordingly, I dissent.
As the majority recognizes, under ORS 166.250(1), child’s possession of a firearm would be unlawful because he was under 18 years of age. ORS 166.250. The majority concludes, however, that child’s possession of the firearm was *543not unlawful here because the circumstances of this case come within the exception in ORS 166.250(2) that allows temporary possession of a firearm “for hunting, target practice or any other lawful purpose.” (Emphasis supplied.) The majority holds that the lawful purpose for which child possessed the firearm was for self-defense and the defense of others.
I agree with the majority that temporary possession of a firearm for self-defense or the defense of others could constitute possession for a “lawful purpose” under ORS 166.250(2) and that, if this exception is met, child’s conduct was not unlawful. I also agree with the standard that the majority applies for determining whether this exception is met. It correctly points out that the test for deciding if the use of physical force is necessary is set out in ORS 161.209:
“[A] person is justified in using physical force upon another person for self-defense or to defend a third person from what the person reasonably believes to be the use or imminent use of unlawful physical force, and the person may use a degree of force which the person reasonably believes to be necessary for the purpose.” (Emphasis supplied.)
Additionally, I would note that under ORS 161.219, a person may not use deadly physical force against another person unless the person “reasonably believes” that the other person is committing or about to commit a felony involving the use or threatened imminent use of physical force against a person or is “using or about to use unlawful deadly physical force against a person.”
My disagreement with the majority is in its conclusion that at the time child grabbed the gun, “he reasonably could believe that his possession of the gun would be necessary to deter the aggressors and defend against the use or imminent use of unlawful physical force against his mother.”11 do not believe that there is evidence in this record to support that conclusion. The question is not whether deadly physical force might be needed in the circumstances. It is whether there was an objectively reasonable basis for child *544to believe that he was going to need to defend himself or others against the use of imminent deadly physical force.
As the trial court found here, there simply was not evidence that a person under these circumstances could reasonably hold the belief that the use of a firearm was going to be necessary to defend against the imminent use of unlawful physical force. Child knew that his mother had been in a previous altercation with a motel guest. However, there are no details as to the nature and gravity of that situation. All that child knew about the circumstances here was that there had been yelling and swearing outside the motel and that his mother had gone out to stop the commotion and was now in a fight. There is nothing that indicates that child saw or heard anything that would justify a conclusion that it would be necessary to defend against imminent physical force.
The legislature chose to make possession of a firearm by a juvenile unlawful. In doing so, it recognized that possession of a firearm by a juvenile poses a more serious risk than possession by an adult. The majority’s conclusion essentially allows a juvenile to grab a firearm in circumstances where the child thinks that the use of the firearm might be necessary. That is not the standard expressed by the legislature in the statutes. In my view, the trial court’s judgment here was correct and I would affirm the court’s decision.

 Child argues that the trial court erred in applying an objective, reasonable person standard. He contends that the appropriate standard is whether he had a good faith belief that physical force was necessary. Although not expressly stated, the majority appears to reject that argument and applies a reasonable person standard.